Citation Nr: 9934839	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  95-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to November 
1957.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in September 1996 
when it was remanded for clarification of the appellant's 
representative.


REMAND

The appellant is contending that the veteran's death was the 
result of cigarette smoking.  She claims that the veteran 
acquired an addiction to cigarette smoking while in the 
military, which, in turn, led to respiratory disease that 
caused his death, or which at least contributed substantially 
or materially to his death or had a material influence in 
accelerating his death.  See Lathan v. Brown, 7 Vet. App. 
359, 367 (1995).

The first question that must be addressed is whether the 
veteran, during his lifetime, would have been entitled to 
service connection for nicotine dependence.  In general, 
under pertinent law and VA regulations, service connection 
may be granted if the greater weight of the evidence 
establishes that nicotine dependence was incurred in service, 
or was manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303(a), 3.307, 3.309; VA O.G.C. Prec. 
Op. No. 19-97 (May 13, 1997).

Even if the veteran was not nicotine dependent, the question 
remains as to whether cigarette smoking during service caused 
or contributed substantially or materially to cause his 
death.

In its November 1999 Written Brief Presentation, the 
appellant's representative points out that the RO failed to 
address the regulations related to the veteran's use of 
tobacco products.  The Board agrees.

Accordingly, this case is REMANDED for the following 
additional development:

The RO should review the record and 
determine whether the appellant's claim 
can be granted.  In making this 
determination, the RO should expressly 
consider and discuss all applicable 
opinions of VA's General Counsel 
regarding benefits based on tobacco use 
during service.  If the benefit sought is 
not granted, the RO should furnish the 
appellant and her representative with an 
appropriate supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  Thereafter, 
the appellant and her representative 
should be afforded the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


